Citation Nr: 0313176	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed hearing loss.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from May 1944 to October 1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the RO.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in February 2001.  In light of 
the veteran's hearing testimony, the issue on appeal is 
construed as stated on the preceding page.  

The Board remanded the case to the RO for additional 
development of the record in June 2001.  

Additional development was also undertaken by the Board in 
November 2002, as set forth hereinbelow.

In a May 2002 rating decision, the RO denied the veteran's 
claim of service connection for claimed residuals of a head 
injury due to shrapnel to the left side of the head with 
headaches and decreased vision in the left eye.  The record 
reflects no Notice of Disagreement with that rating decision, 
and that issue has not been certified for appellate 
consideration.  As such, that matter is not in appellate 
status and will not be addressed by the Board at this time.  



FINDING OF FACT

The veteran's current bilateral hearing loss is shown as 
likely as not to be due to his exposure to acoustic trauma in 
combat while in service during World War II.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  

here does not appear to be any relevant evidence that has not 
been associated with the claims folder.  The record contains 
sufficient information and opinions to decide the claims for 
service connection for hearing loss.

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  In addition, in light of 
the favorable action taken hereinbelow, no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  


II.  Service Connection for Hearing Loss

A.  Factual Background 

The veteran's DD Form 214, report of separation from the 
armed forces of the United States, indicates that his 
military occupational specialty (MOS) was that of a tank 
driver.  The records reflect that the veteran participated in 
the following battles and campaigns:  C Europe GO 40 WD 45, 
and Rhineland GO 40 WD 45.  

A careful review of service medical records at the time of 
the veteran's separation examination in May 1944 reveals that 
his hearing was 15/15, bilaterally, for whispered voice.  

The service medical records also reflect that the veteran had 
injured his left eye in Germany by hitting it on a stump.  

A statement from the veteran dated in July 1948 indicates 
that his left eye had been treated in April 1945 by medics 
stationed with the 717th Tank Battalion in Germany.  The 
veteran reportedly was told by the medics with his outfit 
that the jar [sic] from a shell explosion had caused his eye 
condition.  

The VA progress notes dated in January 1999 show that the 
veteran reported having decreased hearing since World War II, 
secondary to noise exposure.  He also complained of having 
tinnitus.  An examination revealed slight to moderate 
bilateral sensorineural hearing loss.  The veteran denied 
having vertigo.  The examiner commented that the veteran 
would probably benefit from hearing aids.  

The testimony of the veteran at a hearing in February 2001 
was to the effect that his hearing loss was due to a combat 
injury in Germany in 1945.  He testified that a shell went 
off, and he injured his eye and underwent treatment by 
medics.  The veteran also testified that the ringing in his 
ears after the explosion sounded like a dinnertime bell at 
times.  

The veteran underwent a VA examination in February 2003.  The 
VA examiner commented that he knew of no scientific evidence 
suggesting that conjunctivitis or blepharitis were related to 
hearing loss or that hearing loss was a sequela of those 
eyelid conditions.  It was the opinion of the VA examiner 
that it was unlikely that the veteran's hearing loss was 
secondary to an eye infection.  

The audiometric testing results in February 2003 reveals pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
45
60
75
75
LEFT
-
45
40
55
55

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 in the left ear.  The 
diagnoses were those of moderately severe sensorineural 
hearing loss of the right ear, and moderate sensorineural 
hearing loss of the left ear.  


B.  Legal Analysis 

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Service connection for sensorineural hearing loss may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

The evidence of record shows that the veteran currently has 
bilateral sensorineural hearing loss that meets the criteria 
of 38 C.F.R. § 3.385, and thus service connection is not 
precluded if hearing loss can be linked to service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Audiometric testing was not performed in conjunction with the 
veteran's medical examination for release from active duty in 
October 1945.  The absence of reported audiometric scores at 
separation does not preclude a grant of service connection 
for hearing loss.  Id.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
hearing defect, and the Board presumes the veteran to have 
been in sound condition at the time of entry.   Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

The veteran has reported being exposure to acoustic trauma in 
service when a shell exploded in close vicinity and injured 
his eye.  The service medical records in this regard document 
an eye injury in service.  

Moreover, the evidence of record reflects that the veteran 
participated in combat operations.  He is considered a combat 
veteran; his statements as to exposure to acoustic trauma 
under combat conditions are accepted as correct in the 
absence of evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Likewise, his exposure to acoustic trauma is consistent with 
the circumstances, conditions, and hardships of service as a 
tank driver under combat conditions in World War II.  
38 C.F.R. § 3.303.  

Thus, the Board finds the veteran's statements regarding 
being exposed to acoustic trauma in service to be credible 
and consistent with other evidence in the record.  

The recent medical evidence indicates that audiometric 
testing revealed moderate to severe sensorineural hearing 
loss in each ear.  One VA physician noted that the veteran's 
hearing loss could not be attributed to an eye injury or 
infection in service.

However, a January 1999 diagnosis of slight to moderate 
bilateral sensorineural hearing loss was made following a VA 
physician's notation of decreased hearing dating from World 
War II, secondary to noise exposure, as reported by the 
veteran.  The veteran had also testified to ringing in his 
ears, following the explosion in service.  There is no 
evidence of any intercurrent causes.  

Given the nature of the disability and the credible evidence 
of acoustic trauma in service, it is the Board's opinion that 
this evidence tends to show a causal nexus in this case.   
See, e.g., Hodges v. West, 13 Vet. App. 287, as amended 
(2000).  

As such, the Board finds that it is at least as likely as not 
that his exposure to acoustic trauma in service was the cause 
of his currently demonstrated bilateral sensorineural hearing 
loss.  

By extending the benefit of the doubt to the veteran, service 
connection for the current bilateral hearing disability is 
warranted.  38 U.S.C.A. § 5107.  



ORDER

Service connection for bilateral hearing loss is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

